                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




CHARLES F. MALLOY,                          )
                                            )
             Plaintiff,                     )
VS.                                         )             CIVIL ACTION NO.
                                            )
OCWEN LOAN SERVICING, LLC, ET               )             3:18-CV-0379-G (BH)
AL.,                                        )
                                            )
             Defendants.                    )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

findings, conclusions, and recommendation of the U.S. Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the

opinion that the findings and conclusions of the magistrate judge are correct and they

are accepted as the findings and conclusions of the court.

      For the reasons stated in the findings, conclusions, and recommendation of the

U.S. Magistrate Judge, the plaintiff’s motion to remand (docket entry 10) is

DENIED, and the motion to dismiss filed by the defendant Wells Fargo Bank,

National Association, individually and as trustee for Option One Mortgage Loan

Trust 2007-FXD2 Asset-Backed Certificates, Series 2007-FXD2 (docket entry 12) is
GRANTED. By separate judgment, this case is DISMISSED without prejudice for

lack of subject matter jurisdiction.

      SO ORDERED.

October 26, 2018




                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge




                                        -2-
